DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Note
This is a Non-Final Detailed Action in response to application filed on 31 March 2022. The present application claims 23-29, submitted on 31 March 2022 are pending.  Applicants' cancelation of claims 1-22, indicated on 31 March 2022 has been acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCuen (U.S. Pub. No. 2011/0204119).
Regarding claim 23, McCuen discloses (see Figure 4 and Figure 12) a robotic surgical system (10) for deploying staples (66) from a staple cartridge (164) into tissue, the surgical robotic system (10) comprising: an end effector (160) configured to receive the staple cartridge (164), the end effector (160) comprising: a first jaw (164; see Paragraph 0043); and a second jaw (162) movable relative to the first jaw (164) from an open configuration toward a closed configuration (see Paragraph 0043); a drive system (213) configured to effect a motion at the end effector (160), the drive system (213) comprising: a motor (200); and a drive member (266) operably coupled to the motor (200); a user interface (120); and a control circuit (500) communicably coupled to the motor (200) and the user interface (120; see Paragraph 0089), wherein the control circuit (500) is configured to: activate the drive system (213) to effect the motion at the end effector (160); monitor a current draw of the motor (see Paragraph 0107 and Paragraph 0108); pause the drive system (213) based on the current draw of the motor (see Paragraph 0110); and cause the user interface (120) to provide feedback to a user (see Paragraph 0135).
Regarding claim 24, McCuen discloses(see Figure 12)  wherein the control circuit (500) is configured to pause the drive system (213) based on the current draw of the motor (200) multiple times (see Paragraph 0110).
Regarding claim 25, McCuen discloses (see Figure 12)  wherein the control circuit (500) is configured to pause the drive system (213) based on a predetermined threshold associated with the current draw of the motor (see Paragraph 0110). .
Regarding claim 26, McCuen discloses (see Figure 4 and Figure 12) a robotic surgical system (10) for deploying staples (66) from a staple cartridge (164) into tissue, the surgical robotic system (10) comprising: an end effector (160) configured to receive the staple cartridge (164), the end effector (160) comprising: a first jaw (164; see Paragraph 0043); and a second jaw (162) movable relative to the first jaw (164) from an open configuration toward a closed configuration (see Paragraph 0043); a drive system (213), comprising: a motor (200); and a drive member (266) operably coupled to the motor (200), wherein the drive member (266) is advanceable by the motor (200) to effect a motion at the end effector (160); a user interface (120); and a control circuit (500) communicably coupled to the motor (200) and the user interface (120), wherein the control circuit (500) is configured to: activate the motor (200) to effect the motion at the end effector (160); monitor a parameter indicative of a compression of the tissue between the first jaw and the second jaw (see Paragraph 0107 and Paragraph 0108); automatically stop the advancement of the drive member (266) based on the parameter (see Paragraph 0110); automatically resume the advancement of the drive member (see Paragraph 0110); and cause the user interface (120) to provide feedback to a user (see Paragraph 0135).
Regarding claim 27, McCuen discloses (see Figure 12) wherein the control circuit (500) is configured to automatically stop the advancement of the drive member (266) based on the parameter multiple times (see Paragraph 0110)
Regarding claim 28, McCuen discloses (see Figure 12) wherein the control circuit (500) is configured to automatically stop the advancement of the drive member (266) based on a predetermined threshold associated with the parameter (see Paragraph 0110).
Regarding claim 29, McCuen discloses (see Figure 12) wherein the control circuit (500) is configured to automatically resume the advancement of the drive member (266) based on the predetermined threshold associated with the parameter (see Paragraph 0110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731